BEAUCHAMP, Judge.
Appellant was convicted upon complaint and information in the county court of Hall County on a charge of violating the motor registration statute and was assessed a fine of $50.00. The information, which is consistent with the complaint, alleges that he sold, a “second hand and used vehicle, to-wit, a truck,” without delivering to the transferee license receipt issued therefor during the year 1939 and was not delivering to the transferee a bill of sale in triplicate as required by the statute. Defendant timely filed a motion to quash the complaint and information, which was refused.
It will be observed that the allegations are not in the language of the statute. There is no allegation that it was a vehicle required to be registered by law and to which the law regulating the transfer would apply. The complaint and information refer to a “vehicle, to-wit, a truck.” The name truck is applied to more than one kind and character of vehicle. The original meaning of the word seems to have been a strong, small wheel. It is now. applied generally to wheeled vehicles used in carrying heavy loads. Strong frames or platforms on wheels such as used for carrying baggage in and around railroad stations are commonly referred to as trucks. A frame work mounted on wheels used to support one end of a locomotive is commonly referred to as a truck. A strong carriage used about a sawmill for conveying heavy timber is generally referred to as a truck. The statute does not provide that either of these should be registered, or that the law regulating the transfer of motor vehicles shall apply to them. The article of the statute under which the prosecution was had applies to only such vehicles as are required to be registered under the laws of .this State. The pleading is defective in that it fails to sufficiently describe a vehicle to which the law applies.
The motion to quash the complaint and information should have been sustained. The case is reversed and ordered dismissed.